Citation Nr: 9934668	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for genital condyloma.

2.  Entitlement to service connection for pelvic inflammatory 
disease.

 
REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1992 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1997 RO rating decision that (1) denied 
service connection for genital condyloma, and (2) denied 
service connection for pelvic inflammatory disease.  The 
veteran submitted a notice of disagreement in April 1997, and 
the RO issued a statement of the case in May 1997.  The 
veteran submitted a substantive appeal in February 1998.


FINDINGS OF FACT

1.  The veteran has submitted competent evidence tending to 
show the occurrence of genital condyloma in service, and a 
continuity of symptomatology since her discharge from 
service.

2.  The veteran has submitted competent evidence tending to 
show the occurrence of pelvic inflammatory disease in 
service, and a continuity of symptomatology since her 
discharge from service.

3.  A VA examination in December 1996 did not rule in or out 
current pelvic inflammatory disease or genital condylomata.


CONCLUSIONS OF LAW

1.  The claim for service connection for genital condyloma is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for pelvic inflammatory 
disease is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, service medical records show that the veteran 
was treated on various occasions for genital condylomata and 
for pelvic inflammatory disease.  Records also show that, at 
times, the medical treatment prescribed for the veteran's 
chronic pelvic pain was the taking of birth control pills.  
At the time of the veteran's discharge from service in August 
1996, the veteran was still undergoing treatment for pelvic 
pain.  While the veteran reported significant pain relief at 
the December 1996 VA examination, the evidence also shows 
that she continued to take birth control pills.  The 
pertinent diagnoses were "history of" pelvic inflammatory 
disease and genital condylomata.  VA laboratory testing in 
February 1997 also revealed changes of condylomatous atypia 
and slight nonkeratinizing dysplasia of the veteran's cervix.  
Statements of the veteran are to the effect that symptoms of 
her genital condyloma go in and out of remission, but they 
still exist; and she continues to have chronic pelvic pain.  
The evidence of record is sufficient to establish a 
continuity of symptomatology for both of the veteran's claims 
since discharge from service.  While there is no current 
diagnosis per se, the continuing symptoms suggest that more 
definitive examination is necessary.

In light of this evidence, the Board finds that the veteran 
has presented plausible claims for service connection for 
genital condylomata, and for pelvic inflammatory disease.  As 
such, the claims are well grounded.


ORDERS

The claim of entitlement to service connection for genital 
condyloma is well grounded.  To this extent only, the appeal 
is granted.

The claim of entitlement to service connection for pelvic 
inflammatory disease is well grounded.  To this extent only, 
the appeal is granted.



REMAND


A review of the record reveals that the veteran has also 
filed a claim for entitlement to service connection for 
dysplasia.  Laboratory testing in February 1997 showed 
changes of condylomatous atypia and slight nonkeratinizing 
dysplasia of the veteran's cervix. The Board notes that under 
38 C.F.R. § 4.116, all diseases of the cervix are rated under 
diagnostic code 7612 and that a single evaluation is assigned 
to reflect the predominant disability picture.  The RO has 
not adjudicated the issue of entitlement to service 
connection for dysplasia, which is inextricably intertwined 
with the issue of entitlement to service connection for 
genital condyloma, and both matters should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

With regard to the veteran's claim seeking service connection 
for pelvic inflammatory disease, the Board notes that the 
veteran was treated with oral contraceptives at various times 
for pelvic pain in service.  The evidence of record shows 
that the veteran was started on a six-month trial of oral 
contraceptives just prior to her separation from service.  At 
the most recent VA examination in December 1996, the veteran 
reported significant relief from pelvic pain and that she was 
continuing to take birth control pills.  It is unclear to the 
Board whether the veteran was continuing to take oral 
contraceptives as treatment for pelvic inflammatory disease, 
or whether the pelvic pain experienced in service was an 
acute and transitory condition. The Board notes that it is 
not competent to address this question without a solid 
foundation in the record grounded in medical evidence.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran and her 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's genital condyloma, dysplasia, 
and pelvic inflammatory disease during 
the years since discharge from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran should be scheduled for a 
VA examination to determine the existence 
of her genital condyloma, dysplasia, and 
pelvic inflammatory disease, and to 
obtain an opinion as to the etiology of 
these conditions.  The examiner should 
state whether it is at least as likely as 
not that the veteran has a chronic 
genital condyloma condition.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should also give a fully 
reasoned opinion as to:

(a) whether it is at least as likely 
as not that either the "changes of 
condylomatous atypia" or the 
"slight nonkeratinizing dysplasia" 
of the veteran's cervix, as noted in 
the February 1997 laboratory testing 
report, is the result of disease or 
other incident of military service;

(b) whether the veteran continues to 
be prescribed oral contraceptives 
for treatment of pelvic pain 
associated with pelvic inflammatory 
disease; and 

(c) whether it is at least as likely 
as not that the veteran continues to 
have pelvic inflammatory disease, as 
noted in service, or residuals of 
that disease.

The examiner should support the opinions 
by discussing medical principles as 
applied to the specific evidence in the 
veteran's case.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  The RO should adjudicate the 
intertwined issue of service connection 
for dysplasia and readjudicate the issue 
of service connection for genital 
condyloma.  A supplemental statement of 
the case should be prepared as to any 
issue decided against the veteran, and 
the veteran should be informed that 
review on appeal of a denial of service 
connection for dysplasia or genital 
condyloma may be obtained only through 
the usual appellate procedures including 
a notice of disagreement, statement of 
the case, and substantive appeal.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

